EXHIBIT 10.4
 
FIFTH AMENDMENT TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called
this “Amendment”) made as of February 27, 2009 among FFE TRANSPORTATION
SERVICES, INC., a Delaware corporation (“Borrower”), BANK OF AMERICA, N.A., as a
Bank, Collateral Agent and Syndication Agent (“Bank of America”) and COMERICA
BANK, as a Bank, Issuing Bank and Administrative Agent (individually, as
“Administrative Agent” and collectively with Bank of America, the “Bank”).
 
W I T N E S S E T H:


WHEREAS, Borrower and Bank have entered into that certain Amended and Restated
Credit Agreement dated as of October 12, 2006 (as heretofore amended, the
“Original Credit Agreement”), for the purposes and consideration therein
expressed, pursuant to which Bank became obligated to make loans to Borrower as
therein provided; and
 
WHEREAS, Borrower and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrower, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
 
ARTICLE I.
 
Definitions and References
 
§ 1.1.                      Terms Defined in the Original Credit
Agreement.  Unless the context otherwise requires or unless otherwise expressly
defined herein, the terms defined in the Original Credit Agreement shall have
the same meanings whenever used in this Amendment.
 
§ 1.2.                      Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this § 1.2.
 
“Amendment” means this Fifth Amendment to Credit Agreement.
 
“Amendment Documents” means, collectively, this Amendment and the confirmation
by Guarantor with respect to this Amendment and any other document required to
be delivered by Borrower pursuant to Article III hereof.
 

 
 

--------------------------------------------------------------------------------

 



 
“Credit Agreement” means the Original Credit Agreement as amended hereby.
 
 
ARTICLE II.
 
Amendments to Original Credit Agreement
 
§ 2.1.                      Dividends and Distributions.  Subsection 5.2(e)(i)
of the Original Credit Agreement is hereby amended in its entirety to read as
follows:
 
“(i)           If no Default or Potential Default exists at the time any
dividend payment described below in this subsection (i) is made and if after
giving effect to any such dividend payment, Parent and each other Company would
be in compliance with all financial covenants contained in this Agreement, (A)
Parent may declare and pay cash dividends during Parent’s fiscal quarter ending
March 31, 2009 in an aggregate amount not to exceed $540,000; and (B) if Parent
did not have consolidated net losses determined in conformity with GAAP for its
Fiscal Quarter ending March 31, 2009 in excess of $1,500,000, Parent may declare
and pay cash dividends during Parent’s fiscal quarter ending June 30, 2009 in an
aggregate amount not to exceed $540,000.”
 
 
ARTICLE III.
 
Conditions of Effectiveness
 
§ 3.1.                      Effective Date.  This Amendment shall become
effective as of the date first above written when and only when Bank shall have
received, at Bank’s office,
 
(a)           a duly executed counterpart of this Amendment,
 
(b)           a duly executed Consent and Agreement from Guarantor in the form
of Exhibit A hereto,
 
(c)           payments of an amendment fee (i) by Borrower to Bank of America in
the amount of $7,500 and (ii) by Borrower to Administrative Agent in the amount
of $7,500, and
 
(d)           each other document to be executed and delivered by Borrower
pursuant hereto or thereto.
 

 
 

--------------------------------------------------------------------------------

 



 
 
ARTICLE IV.
 
Representations and Warranties
 
§ 4.1.                      Representations and Warranties of Borrower.  In
order to induce Bank to enter into this Amendment, Borrower represents and
warrants to Bank that:
 
(a)           The representations and warranties contained in Article IV of the
Original Credit Agreement are true and correct at and as of the time of the
effectiveness hereof;
 
(b)           Borrower is duly authorized to execute and deliver this Amendment
and the other Amendment Documents and is and will continue to be duly authorized
to borrow and to perform its obligations under the Credit Agreement.  Borrower
has duly taken all corporate action necessary to authorize the execution and
delivery of this Amendment and the other Amendment Documents and to authorize
the performance of the obligations of Borrower hereunder and thereunder;
 
(c)           The execution and delivery by Borrower of this Amendment and the
other Amendment Documents, the performance by Borrower of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon Borrower, or result in the creation of any lien, charge or encumbrance upon
any assets or properties of Borrower.  Except for those which have been duly
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by Borrower of this Amendment and the other Amendment
Documents or to consummate the transactions contemplated hereby and thereby;
 
(d)           When duly executed and delivered, each of this Amendment and the
other Amendment Documents will be a legal and binding instrument and agreement
of Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally; and
 
(e)           The audited annual consolidated financial statements of Borrower
dated as of December 31, 2007 fairly presents the consolidated financial
position at such date and the consolidated statement of operations and the
changes in consolidated financial position for the periods ending on such dates
for Borrower.  Copies of such financial statements have heretofore been
delivered to Bank.  Since such date no material adverse change has occurred in
the financial condition or businesses or in the consolidated financial condition
or businesses of Borrower.
 

 
 

--------------------------------------------------------------------------------

 



 
 
ARTICLE V.
 
Miscellaneous
 
§ 5.1.                      Ratification of Agreement.  The Original Credit
Agreement as hereby amended is hereby ratified and confirmed in all
respects.  Any reference to the Credit Agreement in any Loan Document shall be
deemed to refer to this Amendment also.  The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.
 
§ 5.2.                      Survival of Agreements.  All representations,
warranties, covenants and agreements of Borrower herein shall survive the
execution and delivery of this Amendment and the performance hereof, and shall
further survive until all of the Obligations are paid in full.  All statements
and agreements contained in any certificate or instrument delivered by Borrower
hereunder or under the Credit Agreement to Bank shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrower
under this Amendment and under the Credit Agreement.
 
§ 5.3.                      Loan Documents.  This Amendment and the other
Amendment Documents are each a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.
 
§ 5.4.                      Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of Texas and any
applicable laws of the United States of America in all respects, including
construction, validity and performance.
 
§ 5.5.                      Counterparts; Fax.  This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment.  This Amendment may be duly executed by facsimile or
other electronic transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


[The remainder of this page is intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.



         
FFE TRANSPORTATION SERVICES, INC.,
 
as Borrower
             
By:           /s/ Ronald J. Knutson
 
                Ronald J. Knutson
                  Senior Vice President              
COMERICA BANK,
as a Bank, as Issuing Bank
and as Administrative Agent
             
By:         /s/ Robert E. Clause
 
              Robert E. Clouse
 
              Vice PresidentVice President
                 
BANK OF AMERICA, N.A.,
as a Bank, as Collateral Agent and
as Syndication Agent
          By:           /s/ David J. Thomas  
                David J. Thomas
Senior Vice President


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


 
CONSENT AND AGREEMENT
 
Each of the undersigned Guarantors hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Amended and Restated Guaranty and Amended and Restated Security Agreement,
each dated as of October 12, 2006, made by them for the benefit of Bank pursuant
to the Credit Agreement, (iii) ratifies and confirms all other Loan Documents
made by them for the benefit of Bank, (iv) agrees that all of their respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Amendment and the other documents and instruments executed
in connection herewith, and (v) agrees that such Guaranty, such Security
Agreement and such other Loan Documents shall remain in full force and effect.
 





 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
         
By:           /s/ Ronald J.
Knutson                                                                               
 
                Ronald J. Knutson
                  Senior Vice President      
CONWELL CORPORATION
         
By:           /s/ Leonard W.
Bartholomew                                                                                     
 
                Leonard W. Bartholomew
                  Secretary          
FX HOLDINGS, INC. (formerly named AIRPRO HOLDINGS, INC.)
         
By:           /s/ Leonard W.
Bartholomew                                                                                     
 
Leonard W. Bartholomew
                  Secretary          
LISA MOTOR LINES,  INC.
         
By:           /s/ Leonard W.
Bartholomew                                                                                    
 
                Leonard W. Bartholomew
                  Secretary          
COMPRESSORS PLUS, INC.
         
By:           /s/ Leonard W.
Bartholomew                                                                                     
 
                Leonard W. Bartholomew
                  Secretary          
FFE LOGISTICS, INC.
         
By:           /s/ Leonard W.
Bartholomew                                                                                     
 
               Leonard W. Bartholomew
                 Secretary          
CONWELL LLC
         
By:           /s/ Leonard W.
Bartholomew                                                                                     
 
Leonard W. Bartholomew
 
Secretary
   




